                                                                                                                                Exhibit
10.1
 
 FORM OF INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”) dated the _____ day of _____
200_, by and between PhotoMedex, Inc., a Delaware corporation (the “Company”),
and_____________, an individual (“Indemnitee”).
 
RECITALS
 
A.           Competent and experienced persons are reluctant to serve or to
continue to serve as directors and officers of corporations or in other
capacities unless they are provided with adequate protection through insurance
or indemnification (or both) against claims against them arising out of their
service and activities on behalf of the corporation.
 
B.           The current uncertainties relating to the availability of adequate
insurance have increased the difficulty for corporations of attracting and
retaining competent and experienced persons to serve in such capacities.
 
C.           The Board of Directors of the Company (the “Board of Directors”)
has determined that the continuation of present trends in litigation will make
it more difficult to attract and retain competent and experienced persons to
serve as directors and officers of the Company, that this situation is
detrimental to the best interests of the Company’s stockholders, and that the
Company should act to assure such persons that there will be increased certainty
of adequate protection.
 
D.           As a supplement to and in the furtherance of the Company’s Restated
Certificate of Incorporation, as may be amended (the “Certificate”), and Amended
and Restated By-laws, as may be amended (the “By-laws”), it is reasonable,
prudent, desirable and necessary for the Company contractually to obligate
itself to indemnify, and to pay in advance expenses on behalf of, officers and
directors to the fullest extent permitted by law so that they will serve or
continue to serve the Company free from concern that they will not be so
indemnified and that their expenses will not be so paid in advance.
 
E.           This Agreement is not a substitute for, nor does it diminish or
abrogate any rights of Indemnitee under, the Certificate and the By-laws or any
resolutions adopted pursuant thereto (including any contractual rights of
Indemnitee that may exist).
 
F.           Indemnitee is a director and/or officer of the Company and his or
her willingness to continue to serve in such capacity is predicated, in
substantial part, upon the Company’s willingness to indemnify him or her to the
fullest extent permitted by the laws of the State of Delaware and upon the other
undertakings set forth in this Agreement.
 
 
[Indemnification Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the Company and Indemnitee hereby agree as follows:
 
ARTICLE 1
CERTAIN DEFINITIONS
 
Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth below:
 
“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended; provided, however, that
“Beneficial Owner” shall exclude any Person otherwise becoming a Beneficial
Owner by reason of (i) the stockholders of the Company approving a merger of the
Company with another entity or (ii) the Board of Directors approving a sale of
securities by the Company to such Person.
 
A “Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the following events:
 
(i)           Acquisition of Stock by Third Party. Any Person (as defined below)
is or becomes the Beneficial Owner (as defined below), directly or indirectly,
of securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors, unless (1) the change in the
relative Beneficial Ownership of the Company’s securities by any Person results
solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors, or (2) such
acquisition was approved in advance by the Incumbent Directors (as defined
below) and such acquisition would not constitute a Change in Control under part
(iii) of this definition;
 
(ii)           Change in Board Composition. During any period of two
(2) consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the Board
of Directors, and any new directors (other than a director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in paragraphs (i), (iii) or (iv)) whose election by the
Board of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved (collectively, the “Incumbent
Directors”), cease for any reason to constitute at least a majority of the
members of the Board of Directors;
 
(iii)           Corporate Transactions.  The effective date of a reorganization,
merger or consolidation of the Company (a “Business Combination”), in each case,
unless, following such Business Combination: (a) all or substantially all of the
individuals and entities who were the Beneficial Owners of securities entitled
to vote generally in the election of directors immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 51% of
the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the securities entitled to vote generally in the
election of directors and with the power to elect at least a majority of the
Board of Directors or other governing body of the surviving entity; (b) no
Person (excluding any corporation resulting from such Business Combination) is
the Beneficial Owner, directly or indirectly, of 20% or more of the combined
voting power of the then outstanding securities entitled to vote generally in
the election of directors of such corporation except to the extent that such
ownership existed prior to the Business Combination; and (c) at least a majority
of the Board of Directors of the corporation resulting from such Business
Combination were Incumbent Directors at the time of the execution of the initial
agreement, or of the action of the Board of Directors, providing for such
Business Combination;
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)           Liquidation. The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement or series of agreements for
the sale or disposition by the Company of all or substantially all of the
Company’s assets; and
 
(v)           Other Events. Any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended, whether or not the Company is
then subject to such reporting requirement.
 
“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other Enterprise, whether or not for
profit, that is directly or indirectly controlled by the Company. For purposes
of this definition, the term “control” means the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of an Enterprise, whether through the ownership of voting securities,
through other voting rights, by contract or otherwise; provided, however, that
direct or indirect beneficial ownership of capital stock or other interests in
an Enterprise entitling the holder to cast 30% or more of the total number of
votes generally entitled to be cast in the election of directors (or persons
performing comparable functions) of such Enterprise will be deemed to constitute
“control” for purposes of this definition.
 
 “Corporate Status” means the status of a person who is or was a director,
officer, employee, partner, member, manager, trustee, fiduciary or agent of the
Company or of any other Enterprise which such person is or was serving at the
request of the Company. In addition to any service at the actual request of the
Company, Indemnitee will be deemed, for purposes of this Agreement, to be
serving or to have served at the request of the Company as a director, officer,
employee, partner, member, manager, trustee, fiduciary or agent of another
Enterprise if Indemnitee is or was serving as a director, officer, employee,
partner, member, manager, fiduciary, trustee or agent of such Enterprise and
(i) such Enterprise is or at the time of such service was a Controlled
Affiliate, (ii) such Enterprise is or at the time of such service was an
employee benefit plan (or related trust) sponsored on maintained by the Company
or a Controlled Affiliate or (iii) the Company or a Controlled Affiliate
directly or indirectly caused Indemnitee to be nominated, elected, appointed,
designated, employed, engaged or selected to serve in such capacity.
 
 
 

--------------------------------------------------------------------------------

 
 
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
“Enterprise” means the Company and any other corporation, partnership, limited
liability company, joint venture, employee benefit plan, trust or other entity
or other enterprise.
 
“Expenses” shall be broadly construed and shall include, without limitation, all
attorney’s fees, disbursements and retainers, court costs, transcript costs,
fees of experts, witness fees, travel expenses, food and lodging expenses,
duplicating costs, printing and binding costs, telephone charges, postage, fax
transmission charges, secretarial services, delivery service fees and all other
disbursements or expenses paid or incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding, or in
connection with seeking indemnification under this Agreement. Expenses will also
include Expenses paid or incurred in connection with any appeal resulting from
any Proceeding, including the premium, security for, and other costs relating to
any appeal bond or its equivalent.  Expenses, however, shall not include amounts
paid in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.
 
“Independent Counsel” means an attorney or firm of attorneys that is experienced
in matters of corporation law and neither currently is, nor in the past three
(3) years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement and/or the indemnification
provisions of the Certificate or By-laws, or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” does not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.
 
“Losses” means losses of any type whatsoever, and shall include, without
limitation, any liability, judgments, damages, amounts paid in settlement, fines
(including excise taxes and penalties assessed with respect to employee benefit
plans), penalties (whether civil, criminal or otherwise) and all interest,
assessments and other charges paid or payable in connection with or in respect
of any of the foregoing incurred by the Indemnitee in connection with a
Proceeding.
 
“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended; provided, however, that “Person”
shall exclude (i) the Company, (ii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
 
“Proceeding” means any threatened, pending or completed action, suit, claim,
demand, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether formal or informal, including any and all appeals, whether
brought by or in the right of the Company or otherwise, whether civil, criminal,
administrative or investigative, whether formal or informal, and in each case
whether or not commenced prior to the date of this Agreement, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of or
relating to Indemnitee’s Corporate Status and by reason of or relating to either
(i) any action or alleged action taken by Indemnitee (or failure or alleged
failure to act) or of any action or alleged action (or failure or alleged
failure to act) on Indemnitee’s part, while acting in his or her Corporate
Status, or (ii) the fact of Indemnitee’s Corporate Status, whether or not
serving in such capacity at the time any Loss or Expense is paid or incurred for
which indemnification or advancement of Expenses can be provided under this
Agreement, except one initiated by Indemnitee to enforce his or her rights under
this Agreement.  For purposes of this definition, the term “threatened” will be
deemed to include Indemnitee’s good faith belief that a claim or other assertion
may lead to institution of a Proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
References to “serving at the request of the Company” include any service as a
director, officer, employee or agent of the Company which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
any employee benefit plan, its participants or beneficiaries; and a person who
acted in good faith and in a manner he or she reasonably believed to be in the
best interests of the participants and beneficiaries of an employee benefit plan
will be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to under applicable law or in this Agreement.
 
ARTICLE 2
SERVICES TO THE COMPANY
 
2.1 Services to the Company. Indemnitee agrees to serve as a director of the
Company. Indemnitee may at any time and for any reason resign from such position
(subject to any other contractual obligation or any obligation imposed by
operation of law), in which event the Company will have no obligation to
continue to allow Indemnitee to serve in such position either pursuant to this
Agreement or otherwise, but such resignation shall have no effect on the
Company’s obligations hereunder. This Agreement will not be construed as giving
Indemnitee any right to be retained in the employ of the Company (or any other
Enterprise).
 
ARTICLE 3
INDEMNIFICATION
 
3.1 Company Indemnification. Except as otherwise provided in Section 3.4, if
Indemnitee was, is or becomes a party to, or was or is threatened to be made a
party to, or was or is otherwise involved in, any Proceeding, the Company will
indemnify and hold harmless Indemnitee to the fullest extent permitted by
applicable law, as the same exists or may hereafter be amended, interpreted or
replaced (but in the case of any such amendment, interpretation or replacement,
only to the extent that such amendment, interpretation or replacement permits
the Company to provide broader indemnification rights than were permitted prior
thereto), against any and all Expenses and Losses, and any federal, state, local
or foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, that are paid or incurred by Indemnitee in
connection with such Proceeding. For purposes of this Agreement, the meaning of
the phrase “to the fullest extent permitted by law” will include to the fullest
extent permitted by Section 145 of the Delaware General Corporation Law (“DGCL”)
or any section that replaces or succeeds Section 145 of the DGCL with respect to
such matters.  For avoidance of doubt, such indemnification shall apply with
respect to any Proceeding that pertains to the Indemnitee’s Corporate Status,
whether or not the facts underlying any claim made in such Proceeding occurred
prior to, on or after the date of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2 Mandatory Indemnification if Indemnitee is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement (other than Section 6.9),
to the extent that Indemnitee has been successful, on the merits or otherwise,
in defense of any Proceeding or any part thereof, the Company will indemnify
Indemnitee against all Expenses that are paid or incurred by Indemnitee in
connection therewith. If Indemnitee is not wholly successful in such Proceeding,
but is successful, on the merits or otherwise, as to one or more but fewer than
all claims, issues or matters in such Proceeding, the Company will indemnify and
hold harmless Indemnitee against all Expenses paid or incurred by Indemnitee in
connection with each successfully resolved claim, issue or matter on which
Indemnitee was successful. For purposes of this Section 3.2, the termination of
any Proceeding, or any claim, issue or matter in such Proceeding, by dismissal,
settlement or a plea of nolo contendere with or without prejudice will be deemed
to be a successful result as to such Proceeding, claim, issue or matter.
 
3.3 Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, the Company will indemnify Indemnitee against all Expenses paid or
incurred by Indemnitee on his or her behalf in connection therewith.
 
3.4 Exclusions. Notwithstanding any other provision of this Agreement, the
Company will not be obligated under this Agreement to provide indemnification in
connection with the following:
 
(a)           Any Proceeding (or part of any Proceeding) initiated or brought
voluntarily by Indemnitee against the Company or its directors, officers,
employees or other indemnities, unless the Board of Directors has authorized or
consented to the initiation of the Proceeding (or such part of any Proceeding)
or the Proceeding was commenced following a Change in Control; provided,
however, that nothing in this Section 3.4(a) shall limit the right of Indemnitee
to be indemnified under Section 8.4.
 
(b)           Any claim made against Indemnitee for (i) an accounting of profits
made from the purchase and sale (or sale and purchase) by Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Exchange
Act or similar provisions of state statutory law or common law, or (ii) any
reimbursement of the Company by the Indemnitee of any bonus or other incentive
based or equity-based compensation or of any profits realized by the Indemnitee
from the sale of securities of the Company, as required in each case under the
Exchange Act (including any such reimbursements that arise from an accounting
restatement of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”), or the payment to the Company of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes Oxley Act).
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4
ADVANCEMENT OF EXPENSES
 
4.1 Expense Advances. Except as set forth in Section 4.2, the Company will, if
requested by Indemnitee, advance, to the fullest extent permitted by law, to
Indemnitee (hereinafter an “Expense Advance”) any and all Expenses paid or
incurred by Indemnitee in connection with any Proceeding (whether prior to or
after its final disposition). Indemnitee’s right to each Expense Advance will
not be subject to the satisfaction of any standard of conduct and will be made
without regard to Indemnitee’s ultimate entitlement to indemnification under the
other provisions of this Agreement, or under provisions of the Certificate or
By-laws or otherwise. Each Expense Advance will be unsecured and interest-free
and will be made by the Company without regard to Indemnitee’s ability to repay
the Expense Advance. The Indemnitee shall qualify for Expense Advances upon the
execution and delivery to the Company of this Agreement, which shall constitute
an undertaking providing that the Indemnitee undertakes to the fullest extent
permitted by law, by or on behalf of Indemnitee, to repay such Expense Advance
if it is ultimately determined, by final decision by a court or arbitrator, as
applicable, from which there is no further right to appeal, that Indemnitee is
not entitled to be indemnified for such Expenses under the Certificate, By-laws,
the DGCL, this Agreement or otherwise. No other form of undertaking shall be
required other than the execution of this Agreement.
 
4.2 Exclusions. Indemnitee will not be entitled to any Expense Advance in
connection with any of the matters for which indemnity is excluded pursuant to
Section 3.4.
 
4.3 Timing.  An Expense Advance pursuant to Section 4.1 will be made within 10
business days after the receipt by the Company of a written statement or
statements from Indemnitee requesting such Expense Advance (which statement or
statements will include, if requested by the Company, reasonable detail
underlying the Expenses for which the Expense Advance is requested), whether
such request is made prior to or after final disposition of such Proceeding.
 
ARTICLE 5
CONTRIBUTION IN THE EVENT OF JOINT LIABILITY
 
5.1 Contribution by Company. To the fullest extent permitted by law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, will
contribute to the amount of Expenses and Losses incurred or paid by Indemnitee
in connection with any Proceeding in proportion to the relative benefits
received by the Company and all officers, directors and employees of the Company
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
from the transaction from which such Proceeding arose; provided, however, that
the proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Company and all officers, directors and employees of the Company
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such Expenses and Losses, as well
as any other equitable considerations which applicable law may require to be
considered. The relative fault of the Company and all officers, directors and
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, will be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct was active or passive; provided
that in the case of an Indemnitee who is a director of the Company, the amount
of Losses paid by such Indemnitee shall not exceed the amount of fees paid to
such Indemnitee for serving as a director during the 12 months preceding the
commencement of the Proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2 Indemnification for Contribution Claims by Others. To the fullest extent
permitted by law, the Company will fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by other officers,
directors or employees of the Company who may be jointly liable with Indemnitee
for any Loss or Expense arising from a Proceeding.
 
ARTICLE 6
PROCEDURES AND PRESUMPTIONS FOR THE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
 
6.1 Notification of Claims; Request for Indemnification. Indemnitee agrees to
notify promptly the Company in writing of any claim made against Indemnitee for
which indemnification will or could be sought under this Agreement; provided,
however, that a delay in giving such notice will not deprive Indemnitee of any
right to be indemnified under this Agreement unless the Company did not
otherwise learn of the Proceeding and such delay is materially prejudicial to
the Company’s ability to defend such Proceeding, and, if such omission does
materially prejudice such Corporation’s rights, it will relieve such Corporation
from liability only to the extent of such prejudice; and, provided, further,
that notice will be deemed to have been given without any action on the part of
Indemnitee in the event the Company is a party to the same Proceeding. The
omission to notify the Company will not relieve the Company from any liability
for indemnification which it may have to Indemnitee otherwise than under this
Agreement. Indemnitee may deliver to the Company a written request to have the
Company indemnify and hold harmless Indemnitee in accordance with this
Agreement. Subject to Section 6.9, such request may be delivered from time to
time and at such time(s) as Indemnitee deems appropriate in his or her sole
discretion. Following such a written request for indemnification, Indemnitee’s
entitlement to indemnification shall be determined according to Section 6.2. The
Secretary of the Company will, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification. The Company will be entitled to participate in any
Proceeding at its own expense.
 
6.2 Determination of Right to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Section 6.1 hereof with respect to
any Proceeding, a determination, if, but only if, required by applicable law,
with respect to Indemnitee’s entitlement thereto will be made by one of the
following:  (a) if a Change in Control shall have occurred, by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee; or (b) if a Change in Control shall not have occurred,
(i) by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board of Directors, (ii) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board of Directors, (iii) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee or (iv) if so directed by the Board of
Directors, by the stockholders of the Company. The Company promptly will advise
Indemnitee in writing with respect to any determination that Indemnitee is or is
not entitled to indemnification, including a description of any reason or basis
for which indemnification has been denied.  .
 
 
 

--------------------------------------------------------------------------------

 
 
6.3 Selection of Independent Counsel. If the determination of entitlement to
indemnification pursuant to Section 6.2 will be made by an Independent Counsel,
the Independent Counsel will be selected as provided in this Section 6.3. If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board of Directors and the Company will give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected.  If a Change in Control shall have occurred, the Independent Counsel
will be selected by Indemnitee and Indemnitee will give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, Indemnitee or the Company, as the case may be, may, within ten
days after such written notice of selection is given, deliver to the Company or
to Indemnitee, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in this Agreement, and the objection will set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected will act as Independent Counsel. If
a written objection is made and substantiated, the Independent Counsel selected
may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within 30 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6.1, no Independent Counsel is selected, or
an Independent Counsel for which an objection thereto has been properly made
remains unresolved, either the Company or Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which has been made by the Company or Indemnitee to
the other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court may designate, and the person with respect to whom all objections are
so resolved or the person so appointed will act as Independent Counsel under
Section 6.2. The Company will pay any and all fees and expenses incurred by such
Independent Counsel in connection with acting pursuant to Section 6.2 hereof,
and the Company will pay all fees and expenses incident to the procedures of
this Section 6.3, regardless of the manner in which such Independent Counsel was
selected or appointed.
 
6.4 Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination will presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption will have the burden
of proof and the burden of persuasion, by clear and convincing evidence. In
making a determination with respect to entitlement to indemnification hereunder
which under this Agreement or applicable law requires a determination of
Indemnitee’s good faith and/or whether Indemnitee acted in a manner which he or
she reasonably believed to be in or not opposed to the best interests of the
Company, the person, persons or entity making such determination will presume
that Indemnitee has at all times acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company. Anyone seeking to overcome this presumption will have the burden of
proof and the burden of persuasion, by clear and convincing evidence. Indemnitee
will be deemed to have acted in good faith if Indemnitee’s action with respect
to a particular Enterprise is based on the records or books of account of such
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of such Enterprise in the course of their duties, or
on the advice of legal counsel for such Enterprise or on information or records
given or reports made to such Enterprise by an independent certified public
accountant or by an appraiser or other expert selected by such Enterprise;
provided, however this sentence will not be deemed to limit in any way the other
circumstances in which Indemnitee may be deemed to have met such standard of
conduct. In addition, the knowledge and/or actions, or failure to act, of any
other director, officer, agent or employee of such Enterprise will not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
6.5 No Presumption in Absence of a Determination or As Result of an Adverse
Determination; Presumption Regarding Success. Neither the failure of any person,
persons or entity chosen to make a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief to make such
determination, nor an actual determination by such person, persons or entity
that Indemnitee has not met such standard of conduct or did not have such
belief, prior to or after the commencement of legal proceedings by Indemnitee to
secure a judicial determination that Indemnitee should be indemnified under this
Agreement under applicable law, will be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief. In addition, the termination of
any Proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
will not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by this Agreement or applicable law. In
the event that any Proceeding to which Indemnitee is a party is resolved in any
manner other than by final adverse judgment (as to which all rights of appeal
therefrom have been exhausted or lapsed) against Indemnitee (including, without
limitation, settlement of such Proceeding with or without payment of money or
other consideration) it will be presumed that Indemnitee has been successful on
the merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption will have the burden of proof and the burden of persuasion, by clear
and convincing evidence.
 
6.6 Timing of Determination. The Company will use its reasonable best efforts to
cause any determination required to be made pursuant to Section 6.2 to be made
as promptly as practicable after Indemnitee has submitted a written request for
indemnification pursuant to Section 6.1. If the person, persons or entity chosen
to make a determination does not make such determination within 30 days after
the later of the date (a) the Company receives Indemnitee’s request for
indemnification pursuant to Section 6.1 and (b) on which an Independent Counsel
is selected pursuant to Section 6.3, if applicable (and all objections to such
person, if any, have been resolved), the requisite determination of entitlement
to indemnification will be deemed to have been made and Indemnitee will be
entitled to such indemnification, so long as (i) Indemnitee has fulfilled his or
her obligations pursuant to Section 6.8 and (ii) such indemnification is not
prohibited under applicable law; provided, however, that such 30 day period may
be extended for a reasonable time, not to exceed an additional 30 days, if the
person, persons or entity making the determination with respect to entitlement
to indemnification in good faith requires such additional time for the obtaining
of or evaluating of documentation and/or information relating thereto; and
provided, further, that the foregoing provisions of this Section 6.6 shall not
apply if the determination of entitlement to indemnification is to be made by
the stockholders pursuant to Section 6.2 of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board of Directors has resolved to submit such determination
to the stockholders for their consideration at an annual meeting thereof to be
held within 75 days after such receipt and such determination is made thereat,
or (B) a special meeting of stockholders is called within 15 days after such
receipt for the purpose of making such determination, such meeting is held for
such purpose within 60 days after having been so called and such determination
is made thereat.
 
 
 

--------------------------------------------------------------------------------

 
 
6.7 Timing of Payments. All payments of Expenses, other than Expense Advances
which are governed by Section 4.3, and other amounts by the Company to the
Indemnitee pursuant to this Agreement will be made as soon as practicable after
a written request or demand therefor by Indemnitee is presented to the Company,
but in no event later than 30 days after (i) such demand is presented or (ii)
such later date as a determination of entitlement to indemnification is made in
accordance with Section 6.6, if applicable. Interest shall be paid by the
Company to Indemnitee at the legal rate under Delaware law for amounts which the
Company indemnifies or is obliged to indemnify for the period commencing with
the date on which Indemnitee requests indemnification, contribution,
reimbursement or advancement of any Expenses and ending with the date on which
such payment is made to Indemnitee by the Company.
 
6.8 Cooperation. Indemnitee will cooperate with the person, persons or entity
making a determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination will be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company will indemnify Indemnitee therefor and will hold Indemnitee harmless
therefrom.
 
6.9 Time for Submission of Request. Indemnitee will be required to submit any
request for Indemnification pursuant to this Article 6 within a reasonable time,
not to exceed two years, after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere (or its
equivalent) or other full or partial final determination or disposition of the
Proceeding (with the latest date of the occurrence of any such event to be
considered the commencement of the two year period).
 
6.10 Trust Deposit on a Change in Control. In the event of a Change in Control,
the Company shall, upon written request by Indemnitee, create a trust for the
benefit of the Indemnitee and from time to time upon written request of
Indemnitee shall fund the trust in an amount sufficient to satisfy any and all
Losses and Expenses reasonably anticipated at the time of each such request to
be incurred in connection with investigating, preparing for, participating in,
and/or defending any Proceeding relating to an event giving rise to
indemnification hereunder. The amount or amounts to be deposited in the trust
pursuant to the foregoing funding obligation shall be determined by the
Independent Counsel. The terms of the trust shall provide that (i) the trust
shall not be revoked or the principal thereof invaded without the written
consent of the Indemnitee, (ii) the trustee shall advance, within ten (10) days
of a request by the Indemnitee, any and all Expenses to the Indemnitee (and the
Indemnitee hereby agrees to reimburse the trust under the same circumstances for
which the Indemnitee would be required to reimburse the Company under
Section 4.1 of this Agreement), (iii) the trust shall continue to be funded by
the Company in accordance with the funding obligation set forth above, (iv) the
trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee shall be entitled to indemnification pursuant to this Agreement and
(v) all unexpended funds in the trust shall revert to the Company upon a final
determination by the Independent Counsel or a court of competent jurisdiction,
as the case may be, that the Indemnitee has been fully indemnified under the
terms of this Agreement. The trustee shall be chosen by the Indemnitee. Nothing
in this Section 6.10 shall relieve the Company of any of its obligations under
this Agreement. All income earned on the assets held in the trust shall be
reported as income by the Company for federal, state, local and foreign tax
purposes. The Company shall pay all costs of establishing and maintaining the
trust and shall indemnify the trustee against any and all expenses (including
attorneys’ fees), claims, liabilities, loss and damages arising out of or
relating to this Agreement or the establishment and maintenance of the trust.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 7
LIABILITY INSURANCE
 
7.1 Company Insurance. Subject to Section 7.3, for the duration of Indemnitee’s
service as a director and/or officer of the Company, and thereafter for so long
as Indemnitee shall be subject to any pending or possible Proceeding, the
Company shall cause to be maintained in effect policies of directors’ and
officers’ liability insurance providing coverage for directors and/or officers
of the Company.  The Indemnitee shall be named as an insured in all directors’
and officers’ liability insurance policies maintained by the Company in such
manner as to provide the Indemnitee the same rights and benefits, subject to the
same limitations, as are accorded each of the Company’s directors and officers
most favored by such policies.
 
7.2 Notice to Insurers. If, at the time of receipt by the Company of a notice
from any source of a Proceeding as to which Indemnitee is a party or
participant, the Company will give prompt written notice of such Proceeding to
the insurers in accordance with the procedures set forth in the respective
policies, and the Company will provide Indemnitee with a copy of such notice and
copies of all subsequent correspondence between the Company and such insurers
related thereto. The Company will thereafter take all necessary or desirable
actions to cause such insurers to pay, on behalf of Indemnitee, all amounts
payable as a result of such Proceeding in accordance with the terms of such
policies.
 
7.3 Insurance Not Required. Notwithstanding Section 7.1, the Company will have
no obligation to obtain or maintain the insurance contemplated by Section 7.1 if
the Board of Directors determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionately high compared to the amount of coverage provided, or if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit. The Company will promptly notify Indemnitee in writing of
any such determination not to provide insurance coverage. Notwithstanding the
foregoing, in the event of a Change in Control, the Company shall maintain in
force any and all insurance policies then maintained by the Company in providing
insurance—directors’ and officers’ liability, fiduciary, employment practices or
otherwise—in respect of Indemnitee, for a period of six years thereafter.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 8
REMEDIES OF INDEMNITEE
 
8.1 Action by Indemnitee. In the event that (i) a determination is made pursuant
to Article 6 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) an Expense Advance is not timely made
pursuant to Section 4.3 of this Agreement, (iii) no determination of entitlement
to indemnification is made within the applicable time periods specified in
Section 6.6 or (iv) payment of indemnified amounts is not made within the
applicable time periods specified in Section 6.7, Indemnitee will be entitled to
an adjudication in an appropriate court of the State of Delaware, or in any
other court of competent jurisdiction, of his or her entitlement to such
indemnification or payment of an Expense Advance.  Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association.  If any dispute is submitted to arbitration pursuant to
this Section 8.1, the Indemnitee and the Company shall cooperate in good faith
to seek the appointment of a mutually acceptable arbitrator.  If the Indemnitee
and the Company are unable to agree on the appointment of a mutually acceptable
arbitrator within thirty (30) days after the Company’s receipt of the applicable
demand for arbitration, then each of the Company and the Indemnitee shall
appoint one arbitrator, and the two arbitrators shall appoint a third arbitrator
to conduct the arbitration.  The provisions of Delaware law (without regard to
its conflict of laws rules) will apply to any such arbitration. The Company will
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.
 
8.2 De Novo Review if Prior Adverse Determination. In the event that a
determination is made pursuant to Article 6 that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article 8 will be conducted in all respects as a de novo trial or
arbitration, as applicable, on the merits and Indemnitee will not be prejudiced
by reason of that adverse determination. In any judicial proceeding or
arbitration commenced pursuant to this Article 8, Indemnitee will be presumed to
be entitled to indemnification under this Agreement, the Company will have the
burden of proving Indemnitee is not entitled to indemnification and the Company
may not refer to or introduce evidence of any determination pursuant to
Article 6 adverse to Indemnitee for any purpose. If Indemnitee commences a
judicial proceeding or arbitration pursuant to this Article 8, Indemnitee will
not be required to reimburse the Company for any Expense Advance made pursuant
to Article 4 until a final determination is made with respect to Indemnitee’s
entitlement to indemnification (as to which all rights of appeal have been
exhausted or lapsed).
 
8.3 Company Bound by Favorable Determination by Reviewing Party. If a
determination is made that Indemnitee is entitled to indemnification pursuant to
Article 6, the Company will be bound by such determination in any judicial
proceeding or arbitration commenced pursuant to this Article 8, absent (i) a
misstatement by Indemnitee of a material fact or an omission of a material fact
necessary to make Indemnitee’s statements in connection with the request for
indemnification not materially misleading or (ii) a prohibition of such
indemnification under law.
 
 
 

--------------------------------------------------------------------------------

 
 
8.4 Company Bears Expenses if Indemnitee Seeks Adjudication. In the event that
Indemnitee, pursuant to this Article 8, seeks a judicial adjudication or
arbitration of his or her rights under, or to recover damages for breach of,
this Agreement, any other agreement for indemnification, the indemnification or
advancement of expenses provisions in the Certificate or By-laws, payment of
Expenses in advance or contribution hereunder or to recover under any director
and officer liability insurance policies maintained by the Company, the Company
will, to the fullest extent permitted by law, indemnify and hold harmless
Indemnitee against any and all Expenses which are paid or incurred by Indemnitee
in connection with such judicial adjudication or arbitration, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, payment of Expenses in advance or contribution or insurance
recovery. In addition, if requested by Indemnitee, the Company will (within five
days after receipt by the Company of the written request therefor), pay as an
Expense Advance such Expenses, to the fullest extent permitted by law.
 


 
8.5 Company Bound by Provisions of this Agreement. The Company will be precluded
from asserting in any judicial or arbitration proceeding commenced pursuant to
this Article 8 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and will stipulate in any such judicial or
arbitration proceeding that the Company is bound by all the provisions of this
Agreement.
 
ARTICLE 9
NON-EXCLUSIVITY, SUBROGATION; NO DUPLICATIVE PAYMENTS;
PRIMACY OF INDEMNIFICATION
 
9.1 Non-Exclusivity. The rights of indemnification and to receive Expense
Advances as provided by this Agreement will not be deemed exclusive of any other
rights to which Indemnitee may at any time be entitled under applicable law, the
Certificate, the By-laws, any agreement or covenant in an agreement, a vote of
stockholders, a resolution of the directors or otherwise.  No amendment,
alteration or repeal of this Agreement or of any provision hereof limits or
restricts any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee prior to such amendment, alteration or
repeal. To the extent that a change in the DGCL, whether by statute or judicial
decision, permits greater indemnification than would be afforded currently under
the Certificate, By-laws, and this Agreement, it is the intent of the parties
hereto that Indemnitee enjoy by this Agreement the greater benefits so afforded
by such change. No right or remedy herein conferred is intended to be exclusive
of any other right or remedy, and every other right and remedy will be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, will not prevent the
concurrent assertion or employment of any other right or remedy.
 
 
 

--------------------------------------------------------------------------------

 
 
9.2 Subrogation. In the event of any payment by the Company under this
Agreement, the Company will be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee with respect thereto and Indemnitee will
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights (it being understood that all of Indemnitee’s
reasonable Expenses related thereto will be borne by the Company).
 
9.3 No Duplicative Payments. Subject to Section 9.4, the Company will not be
liable under this Agreement to make any payment of amounts otherwise
indemnifiable (or any Expense for which advancement is provided) hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise. Subject to Section
9.4, the Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee in respect of Proceedings relating to Indemnitee’s service at the
request of the Company as a director, officer, employee, partner, member,
manager, trustee, fiduciary or agent of any other Enterprise will be reduced by
any amount Indemnitee has actually received as indemnification or advancement of
Expenses from such other Enterprise.
 
9.4 [INTENTIONALLY LEFT BLANK]
 
ARTICLE 10
DEFENSE OF PROCEEDINGS
 
10.1 Company Assuming the Defense. Subject to Section 10.3 below, in the event
the Company is obligated to pay in advance the Expenses of any Proceeding
pursuant to Article 4, the Company will be entitled, by written notice to
Indemnitee, to assume the defense of such Proceeding, with counsel approved by
Indemnitee, which approval will not be unreasonably withheld. The Company will
identify the counsel it proposes to employ in connection with such defense as
part of the written notice sent to Indemnitee notifying Indemnitee of the
Company’s election to assume such defense, and Indemnitee will be required,
within ten days following Indemnitee’s receipt of such notice, to inform the
Company of its approval of such counsel or, if it has objections, the reasons
therefor. If such objections cannot be resolved by the parties, the Company will
identify alternative counsel, which counsel will also be subject to approval by
Indemnitee in accordance with the procedure described in the prior sentence.
 
10.2 Right of Indemnitee to Employ Counsel. Following approval of counsel by
Indemnitee pursuant to Section 10.1 and retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees and expenses of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding; provided, however, that if counsel to the
Indemnitee shall have reasonably concluded that there exists a potential, but
not actual, conflict of interest between the Company (or any other person or
persons included in a joint defense) and Indemnitee in the conduct of the
defense or representation by such counsel retained by the Company and
Indemnitee, the Company’s indemnification and expense advancement obligations to
Indemnitee under this Agreement shall include reasonable legal fees and
reasonable costs incurred by Indemnitee for separate counsel retained by
Indemnitee to monitor the litigation; provided, further, that if such counsel
retained by Indemnitee reasonably concludes that there is an actual conflict
between the Company (or any other person or persons included in a joint defense)
and Indemnitee in the conduct of such defense or representation by such counsel
retained by the Company, such counsel may assume Indemnitee’s defense in such
proceeding. The existence of an actual or potential conflict, and whether any
such conflict may be waived, shall be determined pursuant to the rules of
attorney professional conduct and applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
10.3 Company Not Entitled to Assume Defense. Notwithstanding Section 10.1, the
Company will not be entitled to assume the defense of any Proceeding brought by
or on behalf of the Company or any Proceeding as to which Indemnitee has
reasonably made the conclusion that there exists such a conflict as described in
the proviso to the first sentence of Section 10.2.
 
ARTICLE 11
SETTLEMENT
 
11.1 Company Bound by Provisions of this Agreement. Notwithstanding anything in
this Agreement to the contrary, the Company will have no obligation to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s prior written consent.
 
11.2 When Indemnitee’s Prior Consent Required. The Company will not, without the
prior written consent of Indemnitee, consent to the entry of any judgment
against Indemnitee or enter into any settlement or compromise which (i) includes
an admission of fault of Indemnitee, any non-monetary remedy imposed on
Indemnitee or a Loss for which Indemnitee is not wholly and actually indemnified
hereunder or (ii) with respect to any Proceeding with respect to which
Indemnitee may be or is made a party or a participant or may be or is otherwise
entitled to seek indemnification hereunder, does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release will be in form and substance
reasonably satisfactory to Indemnitee. Neither the Company nor Indemnitee will
unreasonably withhold its consent to any proposed settlement; provided, however,
Indemnitee may withhold consent to any settlement that does not provide a full
and unconditional release of Indemnitee from all liability in respect of such
Proceeding.
 
ARTICLE 12
MISCELLANEOUS
 
12.1 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof; provided, however, it is agreed that the provisions
contained in this Agreement are a supplement to, and not a substitute for, any
provisions regarding the same subject matter contained in the Certificate, the
By-laws, any employment or similar agreement between the parties, and any other
agreements or covenants to provide indemnification to Indemnitee.
 
12.2 Assignment; Binding Effect; Third Party Beneficiaries. No party may assign
either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the other party and any such assignment by
a party without prior written approval of the other parties will be deemed
invalid and not binding on such other parties; provided, however, that the
Company may assign all (but not less than all) of its rights, obligations and
interests hereunder to any direct or indirect successor to all or substantially
all of the business or assets of the Company by purchase, merger, consolidation
or otherwise and will cause such successor to be bound by and expressly assume
the terms and provisions hereof. All of the terms, agreements, covenants,
representations, warranties and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties and their
respective successors, permitted assigns, heirs, executors and personal and
legal representatives. There are no third party beneficiaries having rights
under or with respect to this Agreement. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
reasonably satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity
pertaining to any indemnifiable event hereunder even though Indemnitee may have
ceased to serve in such capacity at the time of any Proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
12.3 Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):


If to Company:


PhotoMedex, Inc.
147 Keystone Drive
Montgomeryville, Pennsylvania 18936
Attention: Chief Executive Officer
Facsimile: (215) 619-3209


If to Indemnitee:
 
All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if sent for next day delivery
by overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, (iv) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.
 
 
 

--------------------------------------------------------------------------------

 


12.4 Specific Performance; Remedies. Each party acknowledges and agrees that the
other party would be damaged irreparably if any provision of this Agreement were
not performed in accordance with its specific terms or were otherwise breached.
Accordingly, the parties will be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and its provisions in any action or proceeding instituted in any
state or federal court sitting in Philadelphia, Pennsylvania having jurisdiction
over the parties and the matter, in addition to any other remedy to which they
may be entitled, at law or in equity. Except as expressly provided herein, the
rights, obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations or remedies otherwise available at law
or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.
 
12.5 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
 
12.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law principles.
 
12.7 Amendment. This Agreement may not be amended or modified except by a
writing signed by all of the parties.
 
12.8 Extensions; Waivers. Any party may, for itself only, (i) extend the time
for the performance of any of the obligations of any other party under this
Agreement, (ii) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (iii) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.
 
12.9 Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party or to any circumstance, is judicially
determined not to be enforceable in accordance with its terms, the parties agree
that the court judicially making such determination may modify the provision in
a manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its modified form, such provision will
then be enforceable and will be enforced.
 
 
 

--------------------------------------------------------------------------------

 
 
12.10 Counterparts; Effectiveness. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by facsimile transmission.
 
12.11 Construction. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
parties intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached will not detract from or mitigate the fact that the party
is in breach of the first representation, warranty, or covenant. Time is of the
essence in the performance of this Agreement.
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
PHOTOMEDEX, INC.
         
By:
        Name: Jeffrey F. O’Donnell       Title: President & Chief Executive
Officer          

 

 
INDEMNITEE:
         
 
       
Print Name:
               

 
 
 

--------------------------------------------------------------------------------

 